Citation Nr: 1810088	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  03-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was present in an April 25, 2003 rating decision that denied tinnitus.

2.  Whether clear and unmistakable error (CUE) was present in an August 3, 2005 rating decision that did not assign a separate rating for irritable bowel syndrome (IBS).

3.  Entitlement to an effective date earlier than October 18th, 2008 for the grant of service connection for hypertensive retinopathy. 

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and May 2010 and February 2013 rating decisions of the St. Paul, Minneapolis RO.  Jurisdiction was subsequently returned to the RO in Chicago.

The Veteran was originally denied service connection for degenerative joint disease, fibromyalgia, bilateral ankle condition, and bilateral knee condition in a January 2000 rating decision.  Additional VA treatment records were considered and this claim was again denied in the September 2000 rating decision on appeal.

In a July 2007 decision, the Board reopened the Veteran's previously denied claim of service connection for a right hip disorder; denied service connection for a hip disorder, an ankle disorder, a left knee disorder; denied increased ratings for low back disorder, major depressive disorder, and radiculopathy of the right leg; and denied earlier effective dates for the grants of service connection for fibromyalgia, depression, an eye disorder, and hemorrhoids.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated the June 2007 decision on the matters of service connection for bilateral ankle condition, bilateral hip condition, and left knee condition and an earlier effective date for the grant of service connection for fibromyalgia and remanded those issues to the Board for action consistent with the Memorandum Decision.  The Court affirmed the June 2007 decision on the matters of increased ratings for major depressive disorder, low back disorder, and right lower extremity radiculopathy and earlier effective dates for major depressive disorder, dry eye disorder, and hemorrhoids.

In a November 2010 decision, the Board granted an earlier effective date of September 15, 1993, for the grant of service connection for fibromyalgia and remanded the issues of service connection for a bilateral ankle condition, a bilateral hip condition, and a left knee condition for further development.

In June 2011, the Board again denied service connection for bilateral ankle condition, bilateral hip condition, and left knee condition.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the June 2011 decision, and remanded the case to the Board for action consistent with the Memorandum Decision.  

The February 2013 rating decision denied the Veteran's claims of CUE in the April 2003 rating decision denying service connection for tinnitus and CUE in the August 2005 rating decision for failing to assign a separate compensable rating for IBS.

In a May 2014 decision, the Board remanded the issues of CUE in the April 25, 2003 rating decision denying service connection for tinnitus and CUE in the August 3, 2005 rating decision for failing to assign a separate compensable rating for IBS.

In a separate May 2014 decision, the Board remanded the issues of the issues of entitlement to service connection for bilateral hip disorder, bilateral ankle disorder, and left knee disorder and entitlement to an effective date earlier than October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes for further development, including a video conference hearing before the Board on the issue of an effective date earlier for hypertensive retinopathy.

In February 2015 and February 2017, the Board remanded this case for further development.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The April 25, 2003 rating decision that denied service connection for tinnitus did not contain clear and unmistakable error.

2.  The August 3, 2005 rating decision that did not assign a separate rating for IBS, associated with fibromyalgia, did not contain clear and unmistakable error.

3.  The Veteran first submitted a claim of entitlement to service connection for hypertensive retinopathy dated March 9, 2006.  A diagnosis of this condition is first show in an August 2001 VA treatment record.

4.  The Veteran's bilateral hip disorder is not related to his active service and was not caused or aggravated by a service connected disability.

5.  The Veteran's left knee disorder is not related to his active service and was not caused or aggravated by a service connected disability.

6.  The Veteran's bilateral ankle disorder is not related to his active service and was not caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for revising the April 25, 2003 RO decision based on CUE, as to the denial of service connection for tinnitus have not been met.  38 U.S.C. § 5109A (2013); 38 C.F.R. § 3.105 (2017).

2.  The criteria for revising the August 3, 2005 RO decision based on CUE, as to the failure to assign a separate rating for IBS, associated with fibromyalgia, have not been met.  38 U.S.C. § 5109A (2013); 38 C.F.R. § 3.105 (2017).

3.  The criteria for an effective date of March 9, 2006, but not earlier, for the grant of service connection for hypertensive retinopathy have been met.  38 U.S.C. §§ 5107, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

4.  The criteria for service connection for bilateral hip disorder have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for left knee disorder have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for bilateral ankle disorder have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE - Generally

Generally, an unappealed rating decision becomes final within one year of its issuance.  38 C.F.R. § 20.1103 (2017).  An exception to this finality rule is when clear and unmistakable error (CUE) is found in the rating decision; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).
	
A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Below, the Board will discuss each of the Veteran's CUE claims in turn.


A.  Tinnitus

The Veteran is claiming clear and unmistakable error (CUE) in the April 2003 rating decision that denied tinnitus.

The April 25, 2003 rating decision denied service connection for tinnitus finding that the Veteran's service medical records showed not evidence of any complaint of or treatment for tinnitus in service, but noted that she was exposed to flight line noise in service.  When asked about the onset of tinnitus, the Veteran had told the March 2003 examiner that it was unknown, but during service.  This examiner reviewed the Veteran's claims file and found not reports of difficulty with tinnitus during or since service even when VA examinations had been requested in the past.  As a result, this examiner provided a negative medical nexus opinion, finding that the initial complaint of tinnitus was too remote from service to be service connected.

In her October 2017 testimony, the Veteran stated that CUE was present in the April 2003 rating decision because the examination report was inadequate and that the RO did not consider her service records.  See October 2017 hearing testimony.

The April 2003 rating decision lists the Veteran's service medical records for the period from February 21, 1974 to Mary 29, 1978 first among the list of evidence considered.  The body of the rating decision specifically notes that there was no evidence within those records that showed any complaint of or treatment for tinnitus in service.  The Board has also reviewed these records and concurs.  The Veteran has not identified a specific service treatment record that was ignored that would support her claim and the Board finds none.  As such, the Board finds that the Veteran's service treatment records were considered in the April 2003 and so CUE is not found based on the Veteran's allegation of the RO's failure to consider those records.

In her September 2012 statement, the Veteran argued that the March 2003 examiner did not consider her military occupational specialty of aircraft mechanic.  This is directly contradicted by the medical history contained in that examination that list military noise exposure including "1) worked as a mechanic on F1 11 F jet aircraft, with exposure to flight line noise, heavy hydraulic equipment in hangers, and jet engines..."  As such, the Veteran's MOS and its associated duties were considered by the examiner and military noise exposure was conceded.

Finally, the Board notes that this examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering a negative medical nexus opinion.  Thus it is adequate for VA purposes.  This examiner's opinion, though not favorable to the Veteran, appears to be based on full consideration of the record and, ultimately, a finding that the Veteran's lay statements regarding an in-service onset of tinnitus were not credible in light of the record as a whole.  While the Veteran disagrees with this opinion, she has not shown that the examination itself was inadequate.  

Thus, the facts before the RO in April 2003 were not "undebatable" in showing that service connection for tinnitus was warranted.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


B.  IBS

The Veteran is claiming clear and unmistakable error (CUE) in the August 3, 2005 rating decision insofar as it did not assign a separate rating for irritable bowel syndrome (IBS).  Specifically, she testified at her October 2017 hearing that CUE was present in the August 2015 rating decision because IBS was diagnosed in July 2004 and included as part of his fibromyalgia and she had a claim pending for IBS that was not adjudicated.


The August 3, 2005 rating decision granted service connection for fibromyalgia.  In assigning a rating under Diagnostic Code (DC) 5025, the RO considered that she had a recent onset of irritable bowel, in addition to complaints of widespread pain and fatigue.  Diagnostic Code (DC) 5025 provides rating criteria for fibromyalgia with widespread musculoskeletal pain and tender points, based on the frequency of symptoms "with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms."  See 38 C.F.R. § 4.71a.  As the rating criteria for fibromyalgia contemplates irritable bowel symptoms, it is debatable as to whether a separate rating for IBS could be assigned for IBS without violating VA's prohibition of pyramiding.  See 38 C.F.R. § 4.14 (instructing that the evaluation of the same manifestation under different diagnoses are to be avoided).  Thus, it was not CUE for the RO not to assign a separate rating for IBS associated with fibromyalgia.

In an August 25, 2005 rating decision, the effective date of the grant of service connection for fibromyalgia was changed to July 27, 1999, to accurately reflect the date of the original claim.  To the extent that this reflects error in the August 3, 2005 rating decision, that error has been remedied and is not part of the current claim.

Prior to the August 2005 rating decision, the Veteran had claimed service connection for gastric distress and discomfort in September 2001.  This was denied in an April 2003 rating decision.  The Veteran had filed a notice of disagreement with that denial in June 2003 and the RO issued a February 2004 statement of the case.  The Veteran underwent a VA gastrointestinal examination in July 2004.  At that time, she reported eight or nine months of alternating constipation, abdominal cramping, and diarrhea.  She was diagnosed with new onset irritable bowel syndrome not related to gastroesophageal reflux disease.  In March 2005, the Veteran underwent another VA examination that found the Veteran's IBS was exacerbated by her chronic pain disorder.  As the Veteran's existing claim of gastric distress and discomfort had been adjudicated and the Veteran had initiated an appeal prior to the August 2005 rating decision at issue, the record does not show that the Veteran had a pending claim for IBS that had not been adjudicated.

Again, neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have undebatably supported a grant of service connection.  As such, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


II.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


III.  Earlier Effective Date

In an August 2006 rating decision, the Veteran was awarded service connection for dry eye syndrome with an effective date of March 9, 2006, the date written on the face of her claim.  That rating decision separately denied service connection for hypertensive retinopathy.  In March 2010 the Veteran filed a claim to reopen the issue of service connection for hypertensive retinopathy.  In a July 2012 rating decision, the Veteran was granted service connection for hypertensive retinopathy with an effective date of October 18, 2008.  This disability was evaluated in conjunction with the existing 10 percent rating for dry eye syndrome.

The Veteran contends that her grant of service connection for hypertensive retinopathy should be August 17, 2001, the date she was first diagnosed with this condition.  See October 2017 hearing testimony.

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).  Additionally, an award made under a liberalizing VA issue may be entitled to an effective date of one year prior to the date of receipt of the veteran's post-liberalization claim, if the veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  38 C.F.R. § 3.114 (a)(3).

The Veteran separated from service in June 1978 and there is no evidence of record regarding hypertensive retinopathy within one year of that date.  Likewise, the Veteran's ultimate grant of service connection for hypertension was not made under a liberalization of the law affecting service connection.  Thus, the Board must look to the date of receipt of claim and the date entitlement arose, assigning an effective date based on the latter of these two dates.

Here, the Veteran's claim for hypertensive retinopathy, dated March 9, 2006, was received on March 23, 2006.  The record does not show any communication or action that could be construed as an informal claim of service connection for hypertensive retinopathy.  See 38 C.F.R. § 3.1 (2006)(defining informal claims prior to March 24, 2015); 38 C.F.R. § 3.155 (a)(2006); see also 79 Fed. Reg. 57660 (Sept. 25, 2014)(amending VA regulations to eliminate informal claims).  The Veteran agreed at her October 2017 hearing that this March 2006 communication was her first claim for this disability.

The question then becomes when entitlement to service connection for hypertensive retinopathy arose.

As noted above, an August 17, 2001, VA treatment record notes mild hypertensive retinopathy of both eyes.  An August 2006 VA optometry examination perform in conjunction with her claim did not find evidence of current hypertensive retinopathy.  Instead, that record diagnosed the Veteran with dry eye syndrome

In her March 2010 claim to reopen the issue of service connection for hypertensive retinopathy, the Veteran noted that October 2008 and July 2009 treatment records both showed a current diagnosis of this condition.  The October 18, 2008 private treatment record does show mild hypertensive retinopathy in both eyes.  The earlier, September 2000, record from this facility does not include a diagnosis of hypertensive retinopathy.

Based on the above, there is some discrepancy among the medical treatment records as to when this disability first manifested.  The requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The August 2001 diagnosis predates the claim by nearly five years whereas the contemporaneous VA optometry assessment occurred a few months afterwards.  Nevertheless, the Veteran was ultimately again found to have hypertensive retinopathy in later treatment records, which weighs in favor of finding that the Veteran had this disability at the time of her original March 2006 claim.

Although the Veteran has argued that this condition existed prior to the March 9, 2006 filing, the Board notes that an effective date earlier than the date of the claim is not permitted.  Under 38 C.F.R. § 3.400 (q)(2), the later either of the date of the claim to reopen or the date upon which entitlement arose controls, and is the appropriate effective date.  VA received no communications from the Veteran on this matter prior to March 9, 2006 claim upon which the current effective date is based.  The record does not show any informal claims earlier than March 2006.  As such, the Board finds that the Veteran is entitled to an effective date of March 9, 2006, but not earlier, for hypertensive retinopathy.


IV.   Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  The record does not include any x-ray evidence of arthritis in the hips, ankles, or left knee from within one year of the Veteran's separation from service in June 1978.  Service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

With regard to her hips, the Veteran has been diagnosed with arthritis, described alternately as degenerative joint disease or osteoarthritis, since a November 1992 x-ray.  Additionally, she was diagnosed with severe bilateral greater trochanteric bursitis in August 2006.  As such, the current disability requirement has been met for arthritis and bursitis of the bilateral hips.

The July 2004 VA examiner found mild osteoarthritic changes to the Veteran's left knee.  The August 2015 VA examiner diagnosed her with osteoarthritis of the knees.  As such, the current disability requirement has been met for arthritis of the left knee.

The medical evidence of record does not show a diagnosis of arthritis of either ankle.  In her October 2006 statement, the Veteran refers to x-ray evidence of ankle arthritis from December 21, 2002.  The Board has reviewed that document and notes that it says that an exam of the bilateral ankles was normal.  X-rays showed bony spurs, but there is no mention of arthritis or degeneration in her ankles.  Instead, the Veteran's chronic ankle pain was diagnosed in the March 2005 VA examination as strains; in the August 2015 VA examination, bilateral ankle/lateral collateral ligament sprains; and elsewhere as ankle arthralgias.  Thus, the current disability requirement has been met with regard to these diagnoses only.

No opinion on the question of direct service connection has been provided for these issues.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that the evidence does not establish that a bilateral hip, left knee, or bilateral ankle disease or injury occurred in service.  The Veteran's service treatment records are silent with regard to any diagnosis of or treatment for a bilateral hip, left knee, or bilateral ankle condition during her active duty military service.  The Veteran specifically denied broken bones; arthritis, rheumatism, or bursitis; lameness; "trick" or locked knee; and foot trouble at the time of her March 1978 Report of Medical History.  A December 1992 treatment VA record notes the Veteran's report of a 1975 hip injury, but the nature of this injury is not described.  This is not reflected in her service treatment records and is not mentioned again in any of the later records.  Based on the lack of evidence either before or after this December 1992 record, the Board finds this notation of a 1975 injury to be not credible.  Similarly, although the Veteran's service treatment records show a knee injury in service wherein she twisted her knee in August 1977, the Board finds that this was an injury to her right knee.  In a December 2002 memorandum, the Veteran's representative stated that this was a right knee injury.  At the time of her July 2004 VA examination, the Veteran identified this August 1977 injury as affecting her right knee.  As such, this examiner provided a positive medical nexus opinion between that in-service injury and the Veteran's current right knee disability.  In the ensuing February 2005 rating decision, the Veteran was granted service connection for degenerative changes of the knee.  As the Veteran's grant of service connection for a right knee disability is based on the assumption that this August 1977 was an injury of the right knee, the Board cannot now find that it was a left knee injury without disturbing the grant of service connection for a right knee disability.  The Board declines to do so.  Absent an in-service an event, injury, or disease to which the Veteran's current bilateral hip, left knee, or bilateral ankle complaints can be linked, as required for direct service connection, an opinion on the question of direct service connection is not necessary and service connection of a direct basis is not warranted for any of these claims.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran argued that her bilateral hip, left knee, and bilateral ankle conditions are secondary to her service connected back disability.  In a July 2005 statement, the Veteran stated that her service connected back disability aggravated her bilateral hip, left knee, and bilateral ankle conditions and noted that her back disability caused her to walk with a limp favoring one side or the other depending on the level of pain during the day.

As noted above, the Veteran has current bilateral hip, left knee, and bilateral ankle diagnoses.  Additionally, she is currently service connected, in relevant part, for a back disability with radiculopathy of the bilateral lower extremities, a right knee disability, and fibromyalgia.  

In September 1999, the Veteran underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering a medical nexus opinion.  Specifically, this examiner opined that the Veteran's fibromyalgia and bilateral hip, left knee, and bilateral ankle disorder were not as likely as not to be secondary (caused by) her service connected back disability.  This examiner then added that the Veteran's service connected back disability could worsen these conditions.

In December 2002, the Veteran again underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering a medical nexus opinion.  This examiner found no association with lumbosacral strain, radiculopathy, back pain, and ultimate hip, knee, or ankle degenerative joint disease, particularly in the absence of deformity such as scoliosis or significant kyphosis.  As the Veteran had no scoliosis or significant kyphosis and instead had only some mild degeneration of the lower lumbar spine, this examiner felt that the claimed conditions were less likely than not related to her back condition.  The Veteran has argued that this characterization of the opinion as based on a "feeling," instead of medical literature, rendered it inadequate.  This amounts to a semantics argument as the examiner's wording of his opinion as "I feel" does not negate his knowledge, skill, and expertise as a medical profession.  As such, the Board finds this examination and opinion adequate insofar as it addresses the issue of whether the Veteran's service connected back disability and radiculopathy caused any of the claimed disorders. 

In July 2004, the Veteran underwent another VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering a medical nexus opinion.  This examiner found that the Veteran's claimed conditions were less likely than not related to her low back pain.

In March 2005, the Veteran again underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering medical nexus opinions.  This examiner found that the Veteran's bilateral hip and left knee disorders were less likely than not related to her service connected back disability, noting that there was no study in literature to suggest that having arthritis in the back put on at risk for developing hip or knee arthritis, but there was reasonable belief that severe deformity or severely abnormal gait could aggravate one's hips.  In this case, however, the Veteran had no deformity and minimal structural problems with her back.  Instead, this examiner felt that the Veteran's bilateral hip disorder was caused by a diffuse arthritis-type condition to which the Veteran was predisposed.  With regard to her bilateral ankle disorder, the examiner found no arthritis or abnormalities on x-ray.  Again, as the Veteran did not have severe deformity or severely abnormal gait related to her service connected back disability, this examiner found that it was less likely than not that her service connected back disability contributed to the Veteran's painful bilateral ankles.

In August 2006, the Veteran underwent another VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering medical nexus opinions.  This examiner diagnosed the Veteran's bilateral hip disorder as bilateral greater trochanteric bursitis, which was a commonly occurring condition, especially in women, and was not related to her service connected radiculopathy.  Regarding her left knee arthritis, this examiner found that this was not related to her service connected right knee osteoarthritis or radiculopathy, noting that the x-ray findings in both knees were symmetrical.

In February 2011, the Veteran again underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation prior to rendering medical nexus opinions.  This examiner found that the Veteran's bilateral hip, left knee, and bilateral ankle disorders were not caused or aggravated by her service connected conditions.  With regard to her bilateral hip disorder, this examiner found that the Veteran's degenerative arthritis caused by a femoral acetabular impingement syndrome, which was a developmental condition and her greater trochanteric pain syndrome a common condition in the general population.  Although tender points overlying the greater trochanters are also used to establish a diagnosis of fibromyalgia, in this situation the trochanteric tenderness was unrelated to the fibromyalgia condition.  Degenerative arthritis of the knee was not uncommon at the Veteran's age.  While acknowledging that occasionally arthritis of an uninjured extremity van be caused by a condition of the opposite knee which causes a significant antalgic gait over a prolonged period of time, the Veteran did not have any such gait abnormality.  Finally, the Veteran's ankle pain was caused by tenosynovitis/chronic ligament sprain.  While some patients with fibromyalgia complained of arthralgias in addition to widespread muscle pain, there were specific inflammatory/mechanical condition that accounted for this veteran's ankle pain and it should not be attributed to fibromyalgia.  In general, a low back condition, even one with radiculopathy, does not cause degenerative conditions or mechanical symptoms of the joints of the lower extremities.  In the June 2013 Memorandum Decision, the Court faulted the February 2011 VA examination for failure to provide rationale for why the Veteran's bilateral hip, left knee, and bilateral ankle disorders were not aggravated by her service connected conditions.  In this way, the Board notes that the February 2011 examination report is incomplete with regard to the question of aggravation, but its discussion as to whether the Veteran's claimed bilateral hip, left knee, and bilateral ankle disorders were caused by a service connected disability is adequate.

Finally, in August 2015, the Veteran underwent another VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, including the medical treatises submitted by the Veteran prior to that date, documented her current complaints, and performed a thorough clinical evaluation prior to rendering medical nexus opinions.  This examiner found that it was less likely as not that the Veteran's service connected disabilities aggravated her claimed bilateral hip, left knee, and bilateral ankle disorders.  In the accompanying rationale, the examiner noted that there was no clearly abnormal gait that could have placed undue strain on the bilateral hips, knees, or ankles.  There was no severe injury that could have permanently worsened her bilateral hip, left knee, and/or bilateral ankle condition beyond its natural progression, noting that the natural progression of these disorders was worsening over the years due to the stress or normal physical daily activities.  The Board finds this opinion adequate.

The Veteran has submitted medical articles in support of her claim.  Many of these articles echoed the VA examiners' comments regarding cases where gait or joint movements are altered by arthritis.  The examiners have repeatedly found that this is not the situation in the Veteran's case.  An October 2005 article suggests a possible genetic relationship between generalized osteoarthritis and disc generation.  The Veteran's genetic makeup would by definition predate her military service and so this article does not support her claim.  A July 2013 article noted that arthritis of the spine tended to precede arthritis of the hip and therefore may be a causative factor.  The exact mechanism for this and any applicability to the present case is not shown.  Overall, these articles do not address scenarios substantially similar the Veteran's specific disability picture or otherwise provide conclusive evidence of a causal link between the Veteran's current claims and her service connected disabilities.  She has not submitted a private medical nexus opinion.

The Board has considered the Veteran's statements that her bilateral hip, left knee, and bilateral ankle disorders and causally related to or aggravated by one of her service connected disabilities.  She has a Bachelor's degree in nursing and a history of working in nursing homes and home health care facilities for several years.  However, etiology in this case is complicated by the sophisticated interplay between various joints and the overlap between symptoms of the claimed conditions, particularly pain, and symptoms attributable to radiculopathy and fibromyalgia.  The record does not show that she possesses the orthopedic skill or knowledge on par with that of the VA medical examiners.  Thus, the Veteran's statements regarding etiology are less probative than the VA medical nexus opinions listed above.

Based on the above, the Board finds the preponderance of the evidence is against a finding that the Veteran's bilateral hip, left knee, and/or bilateral ankle disorder was caused or aggravated by one of her service connected disabilities.  Although the September 1999 VA examination suggested that the service connected back disability could worsen these conditions, it did not specifically find that this was the case.  Furthermore, the later records that do specifically address the possibility of aggravation, particularly the August 2015 opinion, provide a clear explanation of the back symptoms that would need to be present to result in aggravation of the claimed disorders, notably an abnormal gait, and noted that these disorders were progressing naturally.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral hip, left knee, and bilateral ankle disorders and his appeals on those issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of CUE in the April 25, 2003, denial of service connection for tinnitus is denied.

The claim of CUE in the August 3, 2005 rating decision that did not assign a separate rating for irritable bowel syndrome (IBS) is denied.

An effective date of March 9, 2006, but not earlier, for the grant of service connection for hypertensive retinopathy is granted.

Service connection for a bilateral hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


